F|NANC|AL INST|TUT|ONS APPROVED AS

DEPOS|TOR|ES

OF TRUS_T A_CC_OUNTS OF ATTORNEYS

Bank CodeA.

595 Abacus Federa| Savings Bank
2 ACNB BANK
613 A|legent Community Federa| Credit Union
375 A|toona First Savings Bank
376 Amb|er Savings Bank
532 A|V|ER|CAN BANK (PA)
615 Americhoice Federa| Credit Union

116 Al\/|ER|SERV F|NANC|AL
648 Andover Bank (The)

377 Apollo Trust Cc,)mpan\/

Bank Code B.

558 Bancorp Bank (The)

485 Bank of America, NA

415 Bank of Landisburg (The)

642 BB & T Company

519 Beaver Va||ey Federal Credit Union
501 BELCO Community Credit Union
397 Beneficia| Bank

652 Berkshire Bank

5 BNY i\/|e||on, NA
392 BRENTWOOD BANK

495 Brown Brothers Harriman Trust Co., NA 161
Bryn |Viawr Trust Company (The]

Bank Coder c.

654 CACL Federa| Crec|it Union

618 Capita| Bank, NA

16 CBT Bank, a division of Riverview Bank
136 Centric Bank

394 CFS BANK

623 Chemung Canai Trust Company

599 Citibank, NA

238 Citizens & Northern Bank

561 Citizens Bank (PA}

206 Citizens Savings Bank

602 City Nationa| Bank of NeWJersey
576 C|arion County Community Bank
591 C|earview Federa| Credit Union
23 CNB Bank

354 Coatesvi||e Savings Bank

223 Commercia| Ban|< & Trust Of PA
21 Community Bank (PA)

371 Community Ban|<, NA (NY)

533 Community First Bank

132 Community State Bank of Orbisonia
647 CONGRESS|ONAL BANK

380 County Savings Ban|<

617 Covenant Bank

536 Customers Bank

Banleode D.

339 Dime Bank {The)
239 DNB First, NA
27 Do|lar Bank, FSB

Bank Code E.

500 E|derton State Bank

567 Embassy Bank for the Lehigh Va||ey
541 ENTERPR|SE BANK
28 Ephrata Nationa| Bank

601 Esquire Bank, NA
340 ESSA Bank & Trust
Bank CodeF.

629 lstColonia| Community Ban|<
158 lstsummit Bank

31 F & M Trust Company - Chambersburg

658 Farmers Nationa| Bank of Canfie|d

205 Farmers Nationa| Bank of Em|enton [The)

34 Fidelitv Deposit & Discount Bank (The)

343 F|DEL|TY SAV|NGS & LOAN

ASSOC|ATON OF BUCKS COUNTY

583 Fifth Third Bank

643 First Bank

174 First Citizens Communitv Bank

191 First Co|urnbia Bank & Trust Company 539
First Commonwea|th Bank

46 First Community Bank of iv|ercersburg

First Priority Bank, a division of l\/Iid Penn Bank
504 First Federa| S & L Association of Greene

COunty
525 First Heritage Federa| Credit Union
42 First Keystone Community Bank

592 FiRST RESOURCE BANK

657 First United Bank & Trust
408 First United Nationa| Bank

151 Firstrust Savings Bank

416 F|eetwood Bank

493 FNB BANK, NA

175 FNCB Bank

291 Fox Chase Bank

241 Frank|in lV|int Federa| Credit Union
639 Freedom Credit Union

58 FULTON BANK, NA

Bank Code G.

499 Gratz Bank (The}
498 Greenvi||e Savings 13a nk

Bank Code H.

402 Ha|ifax Branch, Of Riverview Bank
244 Ham|in Bank & Trust Company
362 Har|eysvi||e Savings Bank

363 Hatboro Federa| Savings

463 Haverford Trust Company (The)

51 First Nationa| Bank & Trust Cornpanv of
NeWtoWn [The)

48 First Nationa| Bank of Pennsy|vania

426 First Northern Bank & Trust Company 526
iron Workers Savings Bank

Bank Code J.

70 Jersey Shore State Bank
127 Jim Thorpe Neighborhood Bank
488 Jonestown Ban|< & Trust Compa ny

659 JP|Viorgan Chase Bank, |\lA
72 JUN|ATA VALLEY BANK (THE)

655 Home Savings Bank

606 Hometown Ban|< of Pennsy|vania
68 Honesda|e Nationa| Bank (The)
350 HSBC Bank USA, NA

364 HUNT|NGDON VALLEY BANK

605 Huntington National Bank (The)
608 Hyperion Bank

Bank Codel.

365 |nFirst Bank
557 investment Savings Bank
Bank Code K.

651 |<eyBank NA

414 Kish Bank

MQOCIE_L-

74 LAFAYETTE AMBASSADOR BAN|<

554 Lanc|rnark Communitv Bank
78 Luzerne Bank

Bank Code iVi.

361 i\/| & T Bank

386 l\/la|vern Federa| Savings Bank

510 iV|arion Center Bank

387 i\/|arquette Savings Bank

81 i\/iars Bank

43 iviarysvi||e Branch, of Riverview Bank

367 |Viauch Chunk Trust Companv

619 MB Financia| Bank, NA

511 IVICS (IV|iff|in County Savings) Bank

641 |\/iembers 15tFedera| Credit Union

555 Mercer County State Bank

192 Nierchants Bank of Bangor

610 i\/ieridian Bank

420 N|eversda|e Branch, of Riverview Bank

294 |V||D PENN BANK 276
iV|iFFL|NBURG BANK & TRUST

COi\/i PANY

457 |\/|iiton Savings Bank

614 |V|onument Bank

596 l\/|OREBANK, A D|V|S|ON OF

BANK OF PR|NCETON (THE) 484
IVIUNCY BANK & TRUST

COi\/i PANY [THE)

Bank Code N.

433 Nationai Bank of |\/iaivern
168 |\|BT Ban|<, NA
347 Neffs Nationa| Bank (The)

434 NEW TR|POL| BANK

15 Ne)<Tier Bank, NA
636 Noah Bank

638 Norristovvn Be|| Credit Unic)n
439N0rthumberland Nationai Bank (The}
93 Northwest Bank

Bank_ Code 0.

653 OceanFirst Bank 489
O|VlEGA Federa| Credit

Union

94 Orrstown Bank

Bank_COde p.

598 PARKE BANK

584 Pari<view Comrnunitv Federa| Credit Union
40 Penn Community Bank

540 PennCrest Bank

419 Pennian Bank

447 Peop|es Securitv Bank & Trust Company

99 Peop|esBan|<, a Codorus Va|ley Compa ny
556 Phi|ade|phia Federa| Credit Union 448
Phc)eni><vi||e Federai Bank & Trust

79 PNC Bank, NA
449 Port Richmond Savings

451 Progressive-Horne Federa| Savings & Loan
Association

637 Provident Bank

456 Prudentia| Savings Bank

491 PS Bank

Bank Code

107 ()_NB Ban|<
560 Quaint Oak Bank

Bank Code R.

452 Re|iance Savings Bank
220 Repub|ic First Bank d/b/a Repub|ic Ban|< 628
l Riverview Bank

Bank Code s.

153 5 & T Bank

316 Santander Bani<, NA

460 Second Federa| 5 & LAssociation of
Phiiade|phia

646 Service 1St Federai Credit Union

458 Sharon Bank

462 S|ovenian Savings & Loan Association of
Frani<iin-Conemaugh

486 SO|VIERSET TRUST COIV|PANY
633 SSB Bank

518 STANDARD BAN K, PASB
542 Stonebridge Bank

440 SunTrust Bank

122 SUSQUEHANNACOiVi|\/|UN|TY
BANK 236 SW|NEFORD NATIONAL
BANK

Bank'Cod_eT.

143 TD Beni<, NA
656 TiOGA FRANKL|N SAV|NGS BANK
182 TOl\/iPK|NS V|ST BANK

609 Tristate 'Capita| Bank

640 Truiviark Financia| Credit
Union 467 Turbotviile Nationa|
Bank(The)

Ba_ni<Code_ U.

483 U N B Bank

481 Union Bui|ding and Loan Savings
Bank 133 Union Community Bank
634 United Bank, |nc.

630 WSFS (Wi|mington Savings Fund Society), FSB

Bank Code x.

Bani< Code Y.

577 York Traditions Bank

Bank Code z.

Exemptions are not
automatic if you believe you
qualify, you must apply by
sending a Written request to

472 United Bank of Phiiade|phia

475 United Savings Bank
600 Unity Bank

232 Univest Ban|< & Trust Co.

Bank CodeV.

611 Victory Bank (The}
Mw-

119 WASH|NGTON FiNANC|AL BAN|<

121 Wayne Bank

631 We||s Fargo Bani<, NA 553

Wesbanco Bank, |nc.

494 West View Savings Bank

473 Westmore|and Federal S & L Association
476 Wil|iam Penn Bank

272 Woodlands Bani<

573 WOOR| AiViERiCA BANK
PLAT|NUi\/| LEADER BANKS

The H|GHL|GHTED EL|G|BLE lNST|TUT|ONS are
P|atinum Leader Banks - institutions that go above
and beyond eligibility requirements to foster the
|OLTA Program. These institutions pay a net yield at
the higher of 1% or 75 percent ofthe Federa| Funds
Target Rate on all PA |OLTA accountsl They are
committed to ensuring the success of the iOLTA
Program and increased funding for legal aid.

|OLTA EXEIVIPT|ON
the |OLTA Board‘s executive director: 601
Commonvvea|th Avenue, Suite 2400, P.O. Bo)< 62445,
Harrisburg, PA 17106-2445. if you have questions
Concerning |OLTA or exemptions from |OLTA, please
visit their Website at vaw.paio|ta.org or call the |OLTA
Board at {717) 238-2001 or (888) PAIOLTA.

Approved October 2018
FINANC|AL |NST|TUT|ONS WHO HAVE F|LED AGREEMENTS TO BE APPROVED

AS A DEPOS|TORY OF TRUST ACCOUNTS AND TO PROV|DE D|SHONORED CHECK REPORTS |N
ACCOVRDA|\_|CE WITH RULE 221 Pa.R.D.E.

HM

Mm__,_,s_@ Ch_s“. s

Piatinum Leac|err Change
136 Centric Bank » Remove
294 i\/iid Penn Bank - Add

Correctio_n

Remova|
622 Carroi|ton State Bank

Submitted: 10/29/2018